NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

STOVER STOCKTON,                :    CIV. NO. 20-2519 (RMB)
                                :
                  Petitioner    :
                                :
     v.                         :         OPINION
                                :
                                :
DAVID E. ORTIZ,                 :
                                :
                  Respondent    :


BUMB, District Judge

     Petitioner Stover Stockton, a prisoner confined in the Federal

Correctional Institution in Fort Dix, New Jersey challenges his

2001 conviction and sentence in the United States District Court,

District of Maryland, asserting jurisdiction in this Court either

as a Motion under Federal Rule of Civil Procedure 60(d) or as a

Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2241.

    This matter is now before the Court for screening pursuant to

Rule 4 of the Rules Governing Section 2254 Cases in the United

States District Courts (“Habeas Rules”), which provides that the

Court shall dismiss the petition if it “plainly appears from the

petition and any attached exhibits that the petitioner is not

entitled to relief ….” Rule 4 is applicable to petitions brought

under 28 U.S.C. § 2241, pursuant to Rule 1, Scope of the Rules.
I. DISCUSSION

     Petitioner acknowledges that he was convicted and sentenced

after a jury trial in the District of Maryland, his conviction was

affirmed on direct appeal, and his motion under 28 U.S.C. § 2255

was denied on May 3, 2005. (Pet., ECF No. 1, ¶¶1-4.) Stockton was

found guilty of one count of conspiracy to distribute and possess

with intent to distribute heroin, in violation of 21 U.S.C. § 846

and was sentenced to a 390-month term of imprisonment with five

years of supervised release. U.S. v. Stockton, Criminal Action No.

99cr352-ELH-3 (D. Md., ECF No. 589, Apr. 1, 2013) (available at

www.pacer.gov). Petitioner argues, however, that the sentencing

court’s jurisdiction under 18 U.S.C. § 3231 was only presumed, and

he now challenges that statute, arguing that Public Law 80-772 was

never properly enacted by the House of Representatives in the

1940s.

     Federal Courts may issue a writ of habeas corpus only when

the petitioner is “in custody in violation of the Constitution or

laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3).

Petitioner challenges his sentencing court’s jurisdiction under 18

U.S.C. § 3231, which provides:

          The district courts of the United States shall
          have original jurisdiction, exclusive of the
          courts of the States, of all offenses against
          the laws of the United States.

          Nothing in this title shall be held to take
          away or impair the jurisdiction of the courts
          of the several States under the laws thereof.
     This Court agrees with the many courts who have examined and

rejected as legally frivolous claims that 18 U.S.C. § 3231 is

ineffective because Public Law 80-772 was never properly enacted.


                                2
See e.g., Benjamin v. Miner, 256 F. App’x 554, 555 (3d Cir. 2007);

United States v. Johnson, 270 F. App’x 191 (3d Cir. 2008); United

States v. Potts, 251 F. App’x 109, 111 (3d Cir. 2007); United

States v. Armijo, 314 F. App'x 113, 114 (10th Cir. 2008); United

States v. Collins, 510 F.3d 697, 698 (7th Cir. 2007); United States

v. Campbell, 221 F. App’x 459, 461 (7th Cir. 2007); United States

v. Risquet, 426 F. Supp. 2d 310, 311 (E.D. Pa. 2006); Cardenas-

Celestino v. United States, 552 F. Supp. 2d 962, 966 (W.D. Mo.

2008).

II. CONCLUSION

     This claim is frivolous and the petition will be dismissed

with prejudice. The Court will also dismiss as moot the motion to

add co-defendants.



Dated: March 31, 2020
                                    s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
    United States District Judge




3
